DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 09/30/2021, claims 1, 5-6, 17, 32-33, 37-38, 41-43, 45-46 and 48 have been amended. Claims 3, 19 and 35 have been cancelled. Claims 9-16 and 21-31 were previously cancelled. Therefore, claims 1-2, 4-8, 17-18, 20, 32-34 and 36-48 are currently pending for the examination.

        Drawings
3.	The Examiner contends that the drawings submitted on 09/30/2021 are acceptable for examination proceedings.

         Response to Amendments
4.	Applicant’s arguments: see Page 10-14, filed on 09/30/2021, with respect to claims 1-2, 4-8, 17-18, 20, 32-34 and 36-48 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-2, 4-8, 17-18, 20, 32-34 and 36-48  have been withdrawn. 
Applicants have amended each of independent claims 1, 25 and 49 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-2, 4-8, 17-18, 20, 32-34 and 36-48 are allowable.
Allowable Subject Matter
5.	In the Amendment application filed on 09/30/2021, claims 1-2, 4-8, 17-18, 20, 32-34 and 36-48 (renumbered as claims 1-26) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“transmitting/receiving the first CSI report portion on two transmission time intervals (TTIs) having a first time interval value, wherein the two TTIs are temporally divided from one another by a given number of frames; and the second CSI report portion comprises one or more of updated information or complimentary information that is transmitted in a given number of frames that are between the two TTIs” in combination with other claim limitations as specified in claims 1, 17, 32 and 33.
Note that the first closest prior art, Nammi (US 2015/0117352 A1), hereinafter “Nammi” teaches: generating at the wireless device, a CSI report for transmission to a network node (paragraph [0043]; determining channel state information (CSI), based on information about a Common Pilot Indicator Channel) that uses the CSI report to make a scheduling decision (paragraph [0043]; CSI in a TTI to the base station, thereby enabling the base station to schedule the user equipment); dividing the CSI report into a first CSI report portion and a second CSI report portion (paragraphs [0165], [0171] ; CSI comprises two parts: the first part and the second part), (paragraphs [0173], [0177]; the complete CSI).
Note that the second closest prior art, KWAK et al. (US 2019/0312669 A1; provisional application no. 62/314,973 filed on 03/29/2016, provisional application no. 62/316,601, filed on 04/01/2016), hereinafter “Kwak” teaches: dividing the CSI report into a first CSI report portion (Figs. 22, 23, paragraphs [0461], [0483]; baseline CQI (e.g., wideband CQI) value back through a long TTI) and a second CSI report portion (Figs. 22, 23, paragraphs [0461], [0483]; CQI for an sTTI using a group to which the value belongs), the first CSI report portion including a first payload of data (Figs. 22, 23, paragraphs [0461], [0483]; greater number of bits (e.g., 3 bits)) and the second CSI report portion including a second payload of data (Figs. 22, 23, paragraphs [0461], [0483]; smaller number of bits (e.g., 2 bits)) that is less than the first payload of data (Figs. 22, 23, paragraphs [0461], [0483]; information corresponding to a greater number of bits and information corresponding to a smaller number of bits); transmitting the first CSI report portion on a transmission time interval (TTI) having a first time interval value (paragraphs [0461],[0483]; a baseline CQI (e.g., wideband CQI) value back through a long TTI, and may feed a CQI for an sTTI using a group to which the value belongs); and transmitting the second CSI report portion on a short TTI (sTTI) having a second time interval value that is less than the first time interval value (paragraph [0485]; the length of an sTTI differently configured based on a value fed back).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the third closest prior art, KO et al. (US 2015/0327119 A1), hereinafter “Ko” teaches: the first CSI report portion is transmitted on two TTIs, and wherein the second CSI report portion comprises updated or complementary information that is transmitted in (Fig. 29, Table 3, 4, 5, paragraphs [0390], [0469]; various control information (RI, PMI, CQI) periodically fed back according to PUCCH reporting modes). Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Xu et al. (US 9,882,816 B2) entitled: "METHOD OF MAPPING CSI-RS PORTS TO RESOURCE BLOCKS, BASE STATION AND USER EQUIPMENT"
• Chen et al. (US 10,154,424 B2) entitled: "CSI MEASUREMENT UNDER COVERAGE ENHANCEMENTS IN LTE"
• Nammi et al. (US 9,515,805 B2) entitled: "CHANNEL QUALITY REPORTING IN A COMMUNICATION SYSTEM"
• Gao et al. (US 2020/0037349 A1) entitled: "METHOD AND APPARATUS FOR TRANSMITTING UPLINK CONTROL INFORMATION (UCI)"

• KIM et al. (US 2019/0394768 A1) entitled: "METHOD AND APPARATUS FOR TRANSMITTING CHANNEL STATE INFORMATION IN FRAME STRUCTURE OF SHORT TRANSMISSION TIME INTERVAL "
• KWAK et al. (US 2019/0116594 A1) entitled: "RESOURCE ALLOCATION METHOD IN WIRELESS COMMUNICATION SYSTEM, DATA RECEPTION METHOD ON BASIS OF SAME AND DEVICE FOR SAME"


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/SITHU KO/            Primary Examiner, Art Unit 2414